McCLELLAN, J. —
This action was begun in the circuit court, and is prosecuted by Barney against Sharpe & Son, claiming one hundred dollars for the conversion of amule. Defendants pleaded (1) the general issue, and (2) that the mule sued for was of the value of less than fifty dollars at the time the suit was brought, and is still of the value of less than fifty dollars. The second plea was verified. Plaintiff, without challenging its sufficiency by demurrer, took issue upon it. Defendant’s evidence tended to support its averments, and they asked the court to charge the jury that “if they believe from the evidence that the mule sued for is now of less value than fifty dollars, and was at the time suit was brought of less value than fifty dollars, they should find a verdict for the defendants.” The court erred in refusing to give this charge. Conceding that the plea was bad, plaintiff having joined issue upon it, defendants were entitled to a verdict if the jury found that the evidence supported its averments. — McKinnon v. Lessley, 89 Ala. 625 ; Allison v. Little, 93 Ala. 150 ; Comer & Co. v. Way & Edmundson, 107 Ala. 300; Hobbie & Teague v. Bank of Montgomery, 107 Ala. 329.
The plea was bad. In the first place, assuming that the jurisdiction of the circuit court could be challenged in this way at all, that is, by a plea that the amount involved is less than the minimum jurisdiction, this plea was insufficient in that it did not aver that the value of the property at the time of the conversion was less than fifty dollars, and had been thence to the time of trial; the measure of recovery in such cases being the value at *363conversion or at any time subsequent thereto, with interest. — Curry v. Wilson, 48 Ala. 638.
But, beyond this, jurisdiction as to amount is not determined by the verdict. If the plaintiff presents a bona fide claim within the jurisdiction of the court in which he sues, he is entitled to a trial in that tribunal, and the mere fact that the jury, upon conflicting evidence as to the amount of the claim, finds a less sum than the minimum jurisdiction is not an ouster of jurisdiction ; but the plaintiff in such case is entitled to verdict and judgment for such amount. — Haws v. Morgan, 59 Ala. 508.
Reversed and remanded.